Alice Robie Resnick, J.,
concurring in judgment only.
{¶ 61} I reluctantly concur in judgment only. Like the panel member who dissented from the panel’s opinion, I view the allegations of Count V as the heart of this case. I believe that not all of the incidents detailed in the majority opinion’s discussion of the other counts have been proven by clear and convincing evidence to constitute violations in their own right. However, unlike the dissenting panel member, I am unable to totally overlook all of the evidence supporting the other counts, particularly Count I, on which the majority has found disciplinary violations. I find, however, that Counts II and III have not been proven by clear and convincing evidence.
{¶ 62} The majority opinion has, except for a very brief mention, ignored the significant political aspects underlying the grievances that were filed against *218respondent. As the panel dissenter recognized, respondent’s viewpoint that the complaints against her were politically motivated is supported by “substantial evidence” in the record. To a certain extent, some of the actions of respondent discussed in the majority opinion seem sufficiently open to question that some amount of piling on appears to be occurring, in that specific alleged instances of misconduct that would not normally themselves be the basis for charges are being used to bolster unrelated charges based on other events to further the overall case against respondent.
{¶ 63} Furthermore, as the panel dissenter recognized, some of the witnesses who testified against respondent, particularly as to Count IV and her interaction with other court personnel, appear to have “had their own agendas which compromised their credibility.” It is evident that political and personal considerations that cannot be entirely disregarded permeate this case. Moreover, these charges should have been brought in a timelier manner. Some of the alleged behavior occurred as far back as 1997.
{¶ 64} Nevertheless, the record contains enough evidence of disciplinary violations beyond Count V that I believe an actual suspension from the practice of law is warranted. Like the majority, I believe that the board’s recommendation of a full two-year suspension is inappropriate, based on a consideration of the entire record. Consistent with that view, relator’s vigorous advocacy that respondent should be disbarred strikes me as so disproportionate to the magnitude of respondent’s actions that it is unjustifiable.
{¶ 65} I believe that after all factors are weighed, a lesser sanction than that imposed by the majority opinion would be supportable, such as a two-year suspension with 18 months stayed. That sanction would not take away respondent’s ability to earn a livelihood but would still provide her an opportunity to obtain counseling and to further develop the qualities that would allow her to continue to be an asset to the judiciary and bar. Respondent has been twice elected to the common pleas bench by the voters of Franklin County. It seems strange to me that we often show more compassion to attorneys and judges who break the law than we seem to be showing here.
{¶ 66} However, particularly because I believe that Count V is a serious infraction, I believe that respondent should be suspended for two years with the second year stayed upon conditions. I am hopeful that, with the satisfaction of those conditions, respondent can return as a valued member of the legal profession after serving the first year of her suspension.